385 U.S. 372 (1966)
SCHIPANI
v.
UNITED STATES.
No. 504.
Supreme Court of United States.
Certiorari denied, November 7, 1966.
Petition for rehearing granted, December 12, 1966.
ON PETITION FOR REHEARING.
Jacob P. Lefkowitz for petitioner.
Solicitor General Marshall for the United States.
PER CURIAM.
Upon the suggestion of the Solicitor General and upon an independent examination of the case, the petition for a rehearing is granted, the order of this Court denying certiorari is vacated, certiorari is granted, the judgment of the United States Court of Appeals for the Second Circuit is vacated and the case is remanded to the United States District Court for the Eastern District of New York for a new trial should the Government seek to prosecute petitioner anew.